Title: From George Washington to Colonel Daniel Brodhead, 15 February 1779
From: Washington, George
To: Brodhead, Daniel

Dear Sir.
Head Quarters [Middlebrook] 15th Feb 1779.

I have received your letter of the 16th Ulto.
Its contents give me that concern which ever arises in my mind from any indication of a want of that harmony and mutual confidence between officers, which the public interest requires.
As it is my duty to remedy every abuse, of which I am authorised to take cognisance—if any charge were brought against General McIntosh I should immediately give it proper attention—But a moments reflexion will make you sensible that your general assertion and opinion with regard to the dissatisfaction of his officers is by no means a foundation for any measures on my part respecting him, that will either convey or imply censure. Impartial Justice as well as that delicate regard which is due to the character of an Officer, and which you and every one in a similar case would expect, requires something more positive and definite to proceed upon.
If there are discontents among the officers—the motives of them must be known before their merits can be judged of—and they alone can furnish grounds for an investigation.
The sole reason for appointing General McIntosh to his present command was an opinion of his being in every view qualified for it—and I must observe that while the General was immediately under me, his conduct gave the most favorable impressions of him in every respect.
I have only to add that the honorable the Congress having put this command immediately under my direction, and thereby created a degree of responsibility in me—I am particularly called upon to watch over its success.
And as it is my duty and wish on the one hand to redress every just complaint—so it will be expected of me on the other to discountenance every ill founded uneasiness that may prejudice the service.
Upon the whole it is my earnest desire that every one will as far as depends on him—cultivate and promote that good understanding which is indispensible to the general interest.
And I entreat that you will do all in your power to accomplish this desirable end. I am Dear Sir Your most obedt Servt
Go: Washington
